Appellant was convicted in the District Court of Hunt County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
But one witness gave testimony. He swore that he and another man made whiskey and that he sold a quantity of it to appellant who transported it away from the place of purchase to some other place. This witness was an accomplice. Cate v. State, 272 S.W. Rep. 210. A conviction resting solely upon the testimony of one or any number of accomplices, cannot be sustained. The evidence being insufficient to support the judgment, a reversal is ordered.
Reversed and remanded.